Citation Nr: 0923544	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg disability and if so, whether entitlement to 
service connection for a right leg disability is warranted. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, D.C.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to 
February 1972.  

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a June 2005 rating decision of the Louisville, 
Kentucky Department of Veterans Affairs (VA), which confirmed 
and continued the previous denial of entitlement to service 
connection for a right leg disability.

The issue of entitlement to service connection for a right 
leg disability being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right leg disability was denied 
in a December 2003 rating decision.  The Veteran was notified 
of this decision and he did not file an appeal.  The Veteran 
filed a new claim in April 2004.

2.  Evidence received since the December 2003 RO decision is 
new and relates to the pertinent unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for a right leg disability.


CONCLUSION OF LAW

The evidence added to the record since the RO's December 2003 
decision, denying the claim of entitlement to service 
connection for a right leg disability, is new and material; 
thus, the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



II.  Analysis

In the December 2003 rating decision, the RO denied the claim 
of entitlement to service connection for a right leg 
disability on the basis that there was no evidence relating 
the Veteran's right leg disability to service.  The relevant 
evidence of record at the time of the decision consisted of 
the Veteran's service treatment records for the period of 
1969 to 1972, lay statements from the Veteran, St. Louis VAMC 
treatment records from March 2002 to May 2003, and Trover 
Clinic medical records from June 1978 to September 1989.  The 
Veteran did not file an appeal however, and the December 2003 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In April 2004, the Veteran submitted a new claim for a right 
leg disability.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  

The evidence submitted since the December 2003 rating 
decision includes St. Louis VAMC treatment records March 2002 
to January 2009, radiology report from Multicare Specialists 
dated in April 2004, lay statements from the Veteran, a 
"buddy statement" from D.R.M. Jr. dated in May 2005, a 
personnel record showing emergency leave during service due 
to the Veteran's wife's illness, lay statements from the 
Veteran's wife, sister-in-law, N.D., B.R., and C.D., and a 
transcript from the Board hearing in April 2009.    

The Board finds that the lay evidence of D.R.M. Jr. and the 
lay statements from the Veteran's wife and sister-in-law, 
received since the December 2003 rating decision to be new.  
The evidence was not previously of record, and is neither 
cumulative nor redundant of evidence previously considered by 
the RO.  The evidence is also material.  It relates to a fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a right leg disability.  
The letter submitted by D.R.M. Jr., provides an eyewitness 
account of what happened to the Veteran in service.  D.R.M. 
Jr. served with the Veteran during the spring of 1970 and 
said that he ran over the Veteran's foot.  He indicated that 
the Veteran sought medical treatment and then continued to 
work.  D.R.M.'s statement is competent as it supports the 
occurrence of a lay-observable event.  The lay statements 
submitted by the Veteran's wife and sister-in-law are 
material because they attest to knowing the Veteran prior to 
his service and remember him returning home in the middle of 
his service with a leg problem.  The sister-in-law also 
attested to being present when her sister received the letter 
notifying her of the Veteran's injury.  As the medical 
records show a current right leg disability and an in-service 
injury, the new evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  Thus, this evidence is 
new and material.

In conclusion, the Board finds that the evidence received 
since the December 2003 rating decision is new and material, 
and the claim of entitlement to service connection for a 
right leg disability is reopened.  The reopened claim is 
discussed in the remand portion of the decision.

III.  Duty to Notify and Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the Veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008)).  In view of the Board's favorable 
decision to re-open the Veteran's claim of entitlement to 
service connection for a right leg disability, no prejudice 
will result to the Veteran by the Board's consideration of 
this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right leg disability 
is reopened.


REMAND

New and material evidence having been received, the claim of 
entitlement to service connection for a right leg disability 
is currently before the Board.  However, the record as it 
stands is currently inadequate for the purpose of rendering a 
fully informed decision.  When the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran's initial claim of entitlement to service 
connection for a right leg disability was denied because 
there was no evidence relating the disability to military 
service.  As referenced above, D.R.M. Jr. provided a lay 
statement, certifying that he ran over the Veteran's leg in 
service and that the Veteran reported pain and most likely 
went to seek medical care.  As there is no medical nexus 
opinion of record, a VA examination is necessary to determine 
whether the Veteran's current disability is related to his 
in-service injury.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA examination in order to 
determine the nature and etiology of his 
right leg disability.  The claims file 
and a separate copy of this remand must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder in its 
entirety.  Specifically, the examiner 
should report all current diagnoses and 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
right leg disability was incurred during 
service or is otherwise etiologically 
related to service.  If the Veteran's 
right leg disorder is more properly 
attributable to other nonservice-related 
events, the examiner should state so.  A 
complete rationale must be given for any 
opinion expressed.  If the examiner is 
unable to provided the requested 
opinion(s) without resorting to 
speculation, it should be so stated and a 
discussion of why an opinion cannot be 
rendered should be provided.

2.  Thereafter, readjudicate the issue 
on appeal.  If the desired benefits are 
not granted, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative.  The 
appropriate time within which to 
respond should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD 	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


